               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ANGEL LEE CARTAGENA,

                      Petitioner,
                                                     Case No. 19-CV-986-JPS
 v.

 JENNIFER MCDERMOTT,
                                                                    ORDER
                      Respondent.


       On July 11, 2019, Petitioner Angel Lee Cartagena (“Cartagena”) filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, alleging

that his conviction and sentence were imposed in violation of his

constitutional rights. (Docket #1). He filed a motion for leave to proceed

without prepayment of the filing fee, (Docket #3), but subsequently paid

the filing fee; therefore, that motion will be denied as moot. The Court will

now turn to screening the petition under Rule 4 of the Rules Governing

Section 2254 Proceedings. Rule 4 authorizes a district court to conduct an

initial screening of habeas corpus petitions and to dismiss a petition

summarily where “it plainly appears from the face of the petition. . .that the

petitioner is not entitled to relief.” The Rule provides the district court the

power to dismiss both those petitions that do not state a claim upon which

relief may be granted and those petitions that are factually frivolous. See

Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993). Under Rule 4, the Court

analyzes preliminary obstacles to review, such as whether the petitioner has

complied with the statute of limitations, exhausted available state remedies,

avoided procedural default, and set forth cognizable claims.
       According to the petition and the state court docket, on August 13,

2015, Cartagena was adjudged guilty by a jury of his peers of one count of

second-degree sexual assault in Racine County Circuit Court Case No.

15CF476. On October 22, 2015, he was sentenced to twenty years

confinement and ten years of extended supervision. On December 5, 2016,

after several extensions of time to file a notice of appeal or postconviction

motion, Cartagena filed a postconviction motion for a new trial based on a

claim of ineffective assistance of counsel. The trial court denied the motion

without a hearing on February 2, 2017. On February 17, 2017, Cartagena

filed a notice of appeal of his judgment of conviction and the order denying

his postconviction motion for a new trial. In his appeal, he renewed his

ineffective assistance of counsel claim, and argued that the circuit court

abused its discretion in denying his postconviction motion without a

hearing. He contended that his trial counsel should have objected to certain

testimony set forth by a police officer. The Wisconsin Court of Appeals

affirmed the denial of the new trial on March 21, 2018. State v. Cartagena,

2017AP375, 2018 WL 1419746 (Wis. Ct. App. Mar. 21, 2018). The Supreme

Court denied review on July 10, 2018.

       As part of its Rule 4 review, the Court first considers the timeliness

of the petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final

within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012).


                                 Page 2 of 6
       The Wisconsin Supreme Court denied Cartagena’s petition for

review on July 10, 2018. Cartagena then had ninety days to seek certiorari

from the Supreme Court. The habeas clock began to run the day after this

period expired, on October 8, 2018. Cartagena filed his petition in this Court

on July 11, 2019, within the one-year deadline prescribed by 28 U.S.C. §

2244(d)(1)(A). Accordingly, the petition is timely.

       Next, the Court analyzes whether Cartagena fully exhausted his

state court remedies. A district court may not address claims raised in a

habeas petition “unless the state courts have had a full and fair opportunity

to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991).

Accordingly, a state prisoner is required to exhaust the remedies available

in state court before a district court will consider the merits of a federal

habeas petition. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d

908, 912 (7th Cir. 2001). A petitioner exhausts his claim when he presents it

to the highest state court for a ruling on the merits. Lieberman v. Thomas, 505

F.3d 665, 669 (7th Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971));

Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest

court has had a full and fair opportunity to pass upon the merits of the

claim, a prisoner is not required to present to that court again. Humphrey v.

Cady, 405 U.S. 504, 516 n.18 (1972).

       Here, Cartagena appears to have exhausted his remedies as to some

of his claims. Cartagena claims the following grounds for relief: First, that

“the trial court erred when it allowed out-of-court testimonial by

investigator, bolstered by the prosecutor, [which] violated confrontation

clause of the 6th Amendment.” (Docket #1 at 6). Second, he claims that the

Wisconsin Court of Appeals “fail[ed] to appropriately apply the two-prong

test for ineffective assistance of counsel, [and] that trial counsel failed to


                                   Page 3 of 6
object to [victim’s] statements, [which] prejudiced defendant.” Id. at 7.

Third, he seeks relief “for deficient appellant counsel’s errors by not raising

preserved issues of fact in the trial court caused imprudent strategy to

prejudiced defendant.” Id. at 8. In support of this ground, he explains that

trial counsel failed to impeach the police investigator, or object to the

hearsay testimony of two scene witnesses, and that the totality of these

actions resulted in prejudice that affected the outcome of the trial. Finally,

he contends that the trial court erred when it denied the post-conviction

motion for a new trial without a hearing. Id. at 9.

       Although presented in a somewhat disjointed fashion in his habeas

petition, Cartagena has alleged certain grounds for relief that were

considered by the state court. Specifically, the Court will allow Cartagena

to proceed on the following grounds for relief: first, his ineffective

assistance of counsel claim against his trial counsel for failing to properly

object to or cross-examine the trial testimony of investigator David Rybarik;

second, his contention that the trial court erred when it denied the post-

conviction motion for a new trial without a hearing. These were the issues

addressed by the Wisconsin Court of Appeals, State v. Cartagena,

2017AP375, 2018 WL 1419746 (Wis. Ct. App. Mar. 21, 2018), and are the

issues that the Wisconsin Supreme Court declined to review. However, it

does not appear that Cartagena exhausted his claim regarding his appellate

counsel, or his claim against the trial court regarding the admissibility of

evidence.

       If a federal habeas petition has even a single unexhausted claim, the

district court may be required to dismiss the entire petition and leave the

petitioner with the choice of either returning to state court to exhaust the

claim or amending or resubmitting the petition to present only exhausted


                                 Page 4 of 6
claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). Under Rhines v. Weber,

544 U.S. 269, 278 (2005), the Court should grant a stay to allow the petitioner

to return to state court to exhaust his claims when “the petitioner had good

cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” See also Purvis v. United States, 662

F.3d 939, 944 (7th Cir. 2011) (applying Rhines to a mixed petition brought

under 28 U.S.C. § 2255). The Court should also allow the petitioner to

amend his petition to remove any unexhausted claims before dismissing

the petition. Rhines, 544 U.S. at 278.

       Accordingly, the Court must give Cartagena a choice. This choice,

however, will depend on the grounds upon which Cartagena seeks relief.

Either Cartagena can: (1) dismiss this petition in its entirety in order to

exhaust all his claims in state court; (2) move for a stay and abeyance while

he returns to state court to exhaust his unexhausted claims; or (3) elect to

proceed on only the exhausted claims described above. If he dismisses the

unexhausted claims, then the Court will be able to consider only his

exhausted claims.

       If Cartagena elects option (2) and wishes to maintain his

unexhausted claims and seek a stay and abeyance, he should file a separate

motion for a stay and abeyance. In that motion, Cartagena will need to show

that he “had good cause for his failure to exhaust, his unexhausted claims

are potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

If Cartagena elects option (3) and wishes to dismiss his unexhausted claims

and proceed only on his exhausted claims, then he should: (a) file an

amended petition which does not include the unexhausted claims; and


                                  Page 5 of 6
(b) file a separate letter telling the Court that he wishes to proceed only on

his exhausted claims. Finally, if Cartagena elects option (1) and seeks to

dismiss this action in its entirety so that he may exhaust his claims in the

state court, he may notify the Court of that decision by letter. The Court

hereby warns Cartagena that, if he proceeds only on the exhausted claims,

he may not be able to proceed on his other claim(s) in a second or successive

petition. See 28 U.S.C. § 2244(b)(2).

       Whichever course of action Cartagena elects to take, the Court will

require him to file his amended petition, motion, or letter as described

herein within thirty (30) days of the entry of this Order.

       Accordingly,

       IT IS ORDERED that, within thirty (30) days of the entry of this

Order, Petitioner shall: (1) file a letter seeking dismissal of this action in its

entirety while he exhausts his claims in state court; (2) move for a stay and

abeyance of this action while he exhausts his unexhausted claims in state

court; or (3) file a letter indicating that he wishes to proceed only on his

exhausted claims and file an amended petition that does not include the

unexhausted claims; and

       IT IS FURTHER ORDERED that Petitioner’s motion to proceed in

forma pauperis (Docket #3) be and the same is hereby DENIED as moot.

       Dated at Milwaukee, Wisconsin, this 15th day of November, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 6 of 6
